Exhibit 10.1

 

June 30, 2008

 

Hearst-Argyle Television, Inc.

300 West 57th Street, 39th Floor

New York, New York 10019

 

Re:  Agency Agreement

 

Ladies/Gentlemen:

 

This Amendment No. 1, (“Amendment 1”) amends the Agency Agreement dated April 2,
2008 by and between Lifetime Entertainment Services and Hearst-Argyle
Television, Inc. (“Hearst”) regarding negotiation with DISH Network Corp. for
the right to retransmit the signals of certain Hearst broadcast stations (the
“Agreement”).  All capitalized terms used herein and not otherwise defined shall
have the meaning set forth in the Agreement.

 

Notwithstanding anything to the contrary contained in the Agreement, LES and
Hearst agree that the term of any Will Carry Agreement negotiated with DISH
Network pursuant to the Agreement shall expire no later than *.

 

The following clauses (iv) and (v) are hereby added to the first paragraph of
Appendix C to the Agreement.

 

(iv)          For the period *  through *, $*   per subscriber per month
(Contract Year *).

 

(v)           For the period * through *, $* per subscriber per month (Contract
Year *).

 

If the foregoing comports with your understanding, please sign and return the
enclosed duplicate copy of this letter.

 

 

 

LIFETIME ENTERTAINMENT SERVICES

 

 

 

 

 

   /s/ Lori Conkling

 

 

Name:

Lori Conkling

 

 

Title:

EVP Distribution

 

 

 

Acknowledged and agreed to

 

 

This 30th day of June, 2008

 

 

 

 

 

HEARST-ARGYLE TELEVISION, INC.

 

 

 

 

 

/s/ Jonathan C. Mintzer

 

 

Name: Jonathan C. Mintzer

 

 

Title: Vice President, General Counsel

 

 

and Secretary

 

 

 

--------------------------------------------------------------------------------